ON PETITION FOR REHEARING.
Appellant, without denying that, by its attorney, it did, on October 10, 1927, two days before the case was set for trial before a jury, by its promise not to ask for a change of 4, 5.  venue, obtain a continuance of the case, and again, as the trial approached on a like promise, it obtained another continuance, undertakes to avoid the force of its agreement made in good faith by its attorney, by contending that, under the provisions of § 1039 Burns 1926, it is not bound thereby because it was not filed with the court or made a part of the minutes of the court. It is to be observed that each time the continuance was granted, there was no right thereto, and that it was granted in the discretion of the court, and by its indulgence. It is further to be observed that the affidavit for a change of venue was not filed until February 6, 1928, being the day before the case was, for the third time, set for trial. We assume that, at each of the three times, a jury had been summoned and that it was there at the expense of the county, ready for the trial. It appears that there was a total disregard of the convenience of the court and the expense to the county. The agreement was in the presence of the court. On it the court acted, thereby disarranging its trial docket and interfering with the orderly conduct of its business. As was said in Terre HauteBrewing Co. v. Ward (1914), 56 Ind. App. 155, 102 N.E. 395, 105 N.E. 58: "An attorney, in conducting an action, represents his client *Page 37 
in the management of the case, and he has implied authority to bind him by stipulations and agreements as to procedure. Such agreements affect the remedy merely and not the cause of action." The statute could not have been intended to apply to circumstances such as those here. Such dilatory tactics as these account for some of the delay with which the courts are charged. We have no patience with such a breach of good faith or attempted imposition on the indulgence of the court as here appears, and no inclination to give it quarter.
Rule 29 of the Supreme and Appellate courts provides that, on a petition for a rehearing, eight copies of the brief must be filed at the same time the petition is filed, and one copy shall 6.  at once be delivered by the clerk to each judge. The petition herein was filed May 2, 1929, but the briefs were not filed until May 10, 1929. The rule of the court was not complied with, and the petition for rehearing is, therefore, dismissed.